Citation Nr: 1137653	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right foot and big toe disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for a right hip disorder as due to a low back disorder

5.  Entitlement to service connection for a right leg disorder as due to a low back disorder.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran testified that he injured his right ankle in late 1967 or early 1968, and was treated with a cast (see Board hearing at pages 6-7).  He stated that his polio affected the right side of his body but he damaged his ankle in service (Id. at 16 and 18).  He said his ankle had degenerated (Id. at 8).  

The Veteran said he injured in his back in service when he dropped from a rope ladder onto it (Id. at 12-13).  He believed that his back disorder was aggravated by the fall and noted that he had polio as a child.  (Id. at 15).  The Veteran stated that he was strong all his life and was a surfer (Id. at 16) (During his 2009 RO hearing, the Veteran maintained that he injured his back during basic training and that the condition was aggravated by a 2007 motor vehicle accident.)  

The Veteran believed that his back was aggravated by service and that his hip and leg were all part of the claim (Id. at 18).  He said that after service he sprained his ankle twice more but could not locate the medical records (Id. at 21).  He believed he probably broke his right big toe and then it calcified and he had to have the toe joint replaced but it had not given him a whole lot of problems. (Id. at 23).  

The record reveals that, when examined in September 1966, prior to induction into service, post-polio atrophy of the right thigh and scoliosis of the spine were noted and the Veteran was found qualified for active service.  

In October 1966, the Veteran complained of back pain and stiffness; the examiner noted thigh atrophy and scoliosis, but there were no objective findings of spinal spasms or limited motion.  In November 1966, he complained of difficulty running with a weight and the diagnosis was quad atrophy with pelvic tilt due to scoliosis.  

In January 1967, the Veteran complained of occasional back and right hip pain.  An examiner noted pain over the right greater trochanteric bursa and that his right calf was smaller and shorter than the left leg.  The clinical impression was right trochanteric bursitis, polio residual to right leg.  A heel lift was advised.  Results of x-rays of the spine taken at the time suggested a defect in the vertebra, L-5, that was considered to be within normal limits.  A January 1967 Physical Profile was issued for muscle weakness and tight heel cord, secondary to old polio.  According to clinical records dated in February 1967, the Veteran complained of having low back strain secondary to tight heel cord and old polio and having low back pain for years.  He said he was a surfer in California and did not seek medical treatment prior to service.  Objective findings at the time were negative and the impression was back pain complaints with a normal back exam.  April 1967 clinical records also reflect complaints of back pain and normal objective findings.  

A June 1967 clinical record indicates that the Veteran complained of pain in his right toe and, in October 1967, he complained of pain in the first metatarsophalangeal (MP) articulation of the right foot after marching for prolonged periods.  The examining physician noted that there was enlargement of the joint with limited dorsiflexion.  Results of x-rays of the right foot taken at the time were negative and, in October 1967, a Physical Profile was issued for an injured right foot.  In March 1969, the Veteran was seen with complaints of developing a blister on the dorsal aspect of the MP joint of the right toe that the examiner noted as "reportedly secondary to old polio deformity, right lower extremity".  

An April 1969 clinical record indicates that the Veteran had a mild right ankle sprain.  When examined in July 1969, prior to discharge, atrophy of the right heel and some limited motion of the right great toe were noted.  On a Report of Medical History completed at that time, the Veteran checked yes to having foot trouble and recurrent back pain and wearing a brace or back support.  It was noted that the Veteran had lameness-connection with polio slight degree, recurrent back sacralization 5 lumbar vertebra, and paralysis referable to polio.

Post service, private medical records from T.G. R., D.P.M., dated from 1988 to 2008, indicate that the Veteran was treated for a right ankle disorder starting in May 1994.  He was noted to have pain, weakness, and little muscle strength in his calf as well as findings associated with a talar fracture.  

In February 1999, the Veteran complained of painful and limited motion in the first MP joint.  A November 2003 private medical record indicates that the Veteran underwent surgical excision of a cyst and replacement of the first right MP joint.  

The private records indicate that results of x-rays of the Veteran's lumbar spine taken in May 2000 showed spondylolisthesis, early degenerative change to L5 and mild anterior compressions of L1, L2, L3 vertebra.  Sacralization of the fifth lumbar vertebra was reported.

Results of a January 2006 private electromyography and nerve conduction study of the Veteran's lower extremities revealed findings consistent with his history of polio.

A March 2007 private medical record indicates that the Veteran incurred an injury from a motor vehicle accident in December 2006 that caused low back pain and spasms, complicated by existent spondylolisthesis and degenerative joint disease.  

Results of a September 2007 private magnetic resonance image (MRI) showed a shallow T6-7 protrusion to the right of midline without nerve impingement and a shallow central T10-11 disc herniation associated with facet disease that caused modest spinal canal stenosis but no substantial cord compression.

Private medical records show that, in December 2008, while undergoing surgical repair of his right foot talar fracture, the Veteran's surgeon removed a bone fragment from his right ankle.  In a September 2009 signed statement from Dr. T.G.R., and in a March 2010 private medical record, it was noted that the Veteran was treated for an old right ankle injury that he said occurred in service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2010); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096.

Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. at 189. Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service treatment records are not referable to complaints or diagnosis of, or treatment for tinnitus.  When examined prior to discharge in July 1969, the Veteran's ears were normal and he denied having any ear problems.

Post service, the VA and non VA medical records, dated from 1988 to 2008, are not referable to complaints or diagnosis of, or treatment for, tinnitus.

The Veteran has claimed that he experienced acoustic trauma in service and has had tinnitus ever since then; he is competent to do so.  His claim of acoustic trauma in service is credible; he claims to have fired off ordnance without hearing protection and this is reasonable considering the nature and circumstances of his service.  The Veteran's recollection that he had tinnitus in service and since his discharge from service is not credible.  As noted, his ears were within normal limits at examination on service discharge.  In his Report of Medical History at that time, he listed several physical problems, but denied any ear trouble.  If tinnitus was manifested at that time, it seems likely he would have reported it.  The post service treatment records associated with the claims folder are negative for complaints or treatment of tinnitus.  At the Board hearing, the Veteran admitted to poor memory.  The Board does not find the claim that tinnitus has been present since service credible.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the current nature and etiology of any chronic right ankle, right foot and big toe, low back, right hip, and right leg disorders found to be present.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service intercurrent back injury.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner(s) prior to the examination.  

For any right ankle, right leg, right foot and big toe, right hip, and/or low back disability found, did they have their clinical onset or are they otherwise related to the Veteran's active duty?  Is it as likely as not that post-polio atrophy of the right thigh and/or scoliosis of the spine permanently worsened during active duty service beyond any natural progress?  If so, specify the degree of aggravation over and above the pre-existing level of post-polio atrophy of the right thigh and scoliosis of the spine must be specifically identified.  If a congenital (spine) condition exists, the examiner should state whether it is a disease or defect.  If it is a disease, did it increase in severity or was it subject to a superimposed disease or injury during military service that resulted in additional disability?  

If a low back disability is found to have had its clinical onset or otherwise be related to active duty, is it at least as likely as not (a 50 percent or higher degree of probability) that any current right hip and/or leg disability is proximately due to or the result of or aggravated by the low back disorder?  If aggravated, what permanent, measurable increase in current right hip and leg pathology is attributable to the low back disorder?  

All opinions and conclusions expressed must be supported by a complete rationale.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his tinnitus.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner(s) prior to the examination.  

If tinnitus is found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to active duty.  The examiner should consider the service treatment records and post service treatment records discussed in this remand and the fact that his claim of acoustic trauma in service is considered credible, but that his claim of tinnitus that occurred in service and continued since that time is not reliable.  

All opinions and conclusions expressed must be supported by a complete rationale.

3.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




Department of Veterans Affairs


